DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment of claim 3, and cancellation of claims 1-2, 7-8 and 10 in “Claims - 09/01/2022” is acknowledged. This office action considers claims 3-6, 9 and 11-17 pending for further examination. 
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 11, the metes and bounds of the claimed invention, are vague and ill-defined, as a result of limitation “The method of claim 10,” (Ln 1). The claim is indefinite because claim 10 is cancelled. Appropriate clarification and/or correction are/is required within metes and bounds of the claimed invention. For prosecution on merit, Examiner assumes “The method of claim [[10]] –3--” instead of “The method of claim 10". 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (20; Fig 2A; [0020]) or C 3, L 16-39) = (element 20; Figure No. 2A; Paragraph No. [0020]) or Column No 3, Line Nos. 16-39). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” or “Column No, Line Nos" shall be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 3-5, 9, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren; Stephen A.  et al. (US 20180072569 A1, of record; hereinafter Berggren) in view of Tobisaka; Yuji et al. (US 20160071761 A1; hereinafter Tobisaka), and in further view of FUJIOTO; Yoshiko (US 20150340241 A1, of record; hereinafter Fujioto).

    PNG
    media_image1.png
    262
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    228
    516
    media_image2.png
    Greyscale

Berggren Figure 1                      Figure 2A
3. Berggren teaches a method for fabricating a semiconductor device, comprising (See the entire document, Figs 1, 2A-2E); [0020+], and as cited as below; See alternative rejection of this claim in Section IV, below)
forming a groove (20; Fig 2A; [0020]) on one side surface of a first substrate (10);
attaching a second substrate (12; Fig 2B-2C; [0023] in view of Tobisaka’s SOI substrate (Fig 1a) as combined below) comprising a silicon active layer to the surface of the first substrate (10) formed with the groove (20);
etching the second substrate so as to leave substantially only the silicon active layer (Fig 2C [0023] only the epitaxial layer 16 remains in view of Tobisaka’s SOI substrate’s layer 3 (Fig 1a) as combined below); and 
forming a thin film structure (comprising (Tobisaka 3 in place of 22,15, 24; Fig 1; [0020]) on the silicon active layer (in view of Tobisaka’s SOI substrate’s layer 3 (Fig 1a) as combined below);  of the second substrate; and 
separating (Figs 2D-2E; [0025]) the second substrate (SOI) formed with the thin film structure from the first substrate (10).
While Berggren suggests [0020] that the second substrate (12) is one of many which may be chosen and should not limit the method and system presented herein, but  Berggren does not expressly disclose:
wherein the second substrate (20; Fig 3; [0053]) is a silicon on insulator (SOI) substrate (claim 8) comprising the silicon active layer (21), a first insulating film (22), and a second support layer (23), and the first insulating layer is formed above the second support layer and below the silicon active layer, wherein the etching of the second substrate comprises:
etching the second support layer using at least one of an alkaline hydroxide and an alkaline aqueous solution; and
etching the first insulating film using an aqueous solution comprising a hydrogen fluoride compound or a gas containing a hydrogen fluoride compound.

    PNG
    media_image3.png
    181
    705
    media_image3.png
    Greyscale

Tobisaka Figure 1 (a) to (f)
However, in the analogous art, Tobisaka teaches a method for producing a hybrid substrate of silicon-on-insulator (SOI) structure, and a hybrid substrate ([0001]), wherein (Fig 1 (a) to (f) ; [0014-0020]) wherein the second substrate (comprising {1,2,3) Fig 1a) is a silicon on insulator (SOI) substrate ([0028-0034]) comprising the silicon active layer (3), a first insulating film (2), and a second support layer (1), and the first insulating layer is formed above the second support layer (1) and below the silicon active layer (3), wherein the etching of the second substrate comprises:
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the process steps of Berggren by incorporating the Tobisaka’s process step cited in preceding paragraphs, since through this process modification, at least, thickness of the silicon active layer is precision controllable (Tobisaka [0021]). The modification would have resulted in the predictable result as suggested by Berggren.
The combination of (Berggren and Tobisaka) is silent on:
etching the second support layer (1) using at least one of an alkaline hydroxide and an alkaline aqueous solution; and
etching the first insulating film (2) using an aqueous solution comprising a hydrogen fluoride compound or a gas containing a hydrogen fluoride compound.
However, it is well known in the art, etching the second support layer (1) using at least one of an alkaline hydroxide and an alkaline aqueous solution; and etching the first insulating film (2) using an aqueous solution comprising a hydrogen fluoride compound or a gas containing a hydrogen fluoride compound. For example, Fujioto (analogous art) teaches (0013) a silicon etching liquid, which anisotropically dissolves single crystal silicon, and which is an alkaline aqueous solution containing (1) at least one alkaline hydroxide selected from potassium hydroxide, sodium hydroxide and tetramethylammonium hydroxide, (2) a hydroxylamine and (3) a thiourea group..
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fujioto‘s etching process for etching process of the combination of (Berggren and Tobisaka).
The choice of Fujioto‘s etching process for combination of(Berggren and Tobisaka) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
4. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 3, further teaches, wherein the thin film structure comprises one or more insulating film layers (Tobisaka 2).
5. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 3, further teaches, wherein the first substrate comprises one or more selected from the group consisting of a group III-V compound, silicon (Berggren [0020]), silicon carbide, silicon oxide (SiOx), or aluminum oxide (AlOx).
9. The combination of (Berggren, Tobisaka and Fujioto) as applied to the as applied to the method of claim 3, and Berggren further teaches, wherein the first substrate formed with the groove and the second substrate is attached by a melting bonding (labelled as thermocompression bonding; Fig 2B; [0022]) or hybrid bonding method.
11. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim [[10]]–3—(see 112(b) in section I, supra), and Fujioto further teaches, wherein ([0013]) the alkaline hydroxide comprises potassium hydroxide, (sodium hydroxide, ethylenediamine pyrocatechol (EDP), or tetramethylammonium hydroxide).
12. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 3, while further teaches, wherein the forming of the thin film structure comprises laminating i) a silicon oxide (SiOx) layer (22; [0054]) formed by oxidating a part of the silicon active layer (23) using a thermal oxidation process,  but does not expressly disclose
ii) a silicon nitride (SiNx) layer formed by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD) on the surface of the silicon layer of the second substrate.
However, Fujioto further teaches (0013) Single crystal silicon may be in a state of a single layer or multi-layer lamination and may obtained by ion-doping and  a material such as a silicon oxide film, a silicon nitride film and a organosilicon film or a metal film such as an aluminum film, a chromium film and a gold film exists on the surface or in the inner portion .
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Fujioto‘s multi-layer lamination process into the combination’s method such that thereafter the combination has a silicon nitride (SiNx) layer formed by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD) on the surface of the silicon layer of the second substrate, since, this inclusion, will at least, provide a function. 
13. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 12, further teaches, wherein the silicon oxide (SiOx) layer is formed by oxidating a part of the silicon active layer using a thermal oxidation and the silicon nitride (SiNx) layer is formed ([Fujioto]) by a chemical reaction on the surface of the silicon layer using a low temperature chemical vapor deposition (LPCVD).
17. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 3, further teaches, wherein the second substrate (SOI) is separated from the first substrate (10) using vacuum adsorption or tweezer (Berggren Figs 2D-2E; [0025]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Berggren; Stephen A.  et al. (US 20180072569 A1, of record; hereinafter Berggren) in view of Tobisaka; Yuji et al. (US 20160071761 A1; hereinafter Tobisaka; and FUJIOTO; Yoshiko US 20150340241 A1, of record; hereinafter Fujioto), and in further view of Liang; Di (US 20170011964 A1, of record; hereinafter Liang).
6. The combination of (Berggren, Tobisaka and Fujioto) as applied to the method of claim 5, does not expressly disclose, wherein the group III-V compound comprises gallium arsenide compound or gallium nitride.
However, in the analogous art, Liang teaches a reusable substrate and a method for hybrid wafer bonding using the reusable substrate (0006), wherein (Fig 1; [0012]) discloses the first substrate 102 may be an elementary semiconductor or compound semiconductor. For example, the elementary semiconductor may include silicon (Si), germanium (Ge) or carbon (C). For example, the compound semiconductor may be any II I-V compound semiconductor (e.g., indium phosphide (InP), gallium arsenide (GaAs), aluminum gallium arsenide (AlGaAs), indium gallium arsenide phosphide (InGaAsP), and the like) or any II-VI compound semiconductor (e.g., cadmium telluride (CdTe), zinc oxide (ZnO), and the like). In one example, the first substrate 102 may be a silicon (Si) wafer that is being combined with another semiconductor or dielectric, e.g., silicon dioxide (SiO.sub.2). Accordingly, the prior art references teach that it is known that First substrate silicon and gallium arsenide (GaAs) are functional equivalents for delivering reusable substarte.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the gallium arsenide (GaAs) taught by Liang for the silicon of Berggren because both materials were known equivalents for providing reusable substrate with groove. 
The substitution would have resulted in the predictable result of providing reusable substrate with groove.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20180072569 A1, of record; hereinafter Berggren) in view of Tobisaka; Yuji et al. (US 20160071761 A1; hereinafter Tobisaka ; and FUJIOTO; Yoshiko US 20150340241 A1, of record; hereinafter Fujioto), and in further view of Lallement; Fabrice et al. (US 20140183601 A1, of record; hereinafter Lallement).
14. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, does not expressly disclose, wherein in the forming of the thin film structure, a p-type dopant comprising boron is doped in the thin film structure and then thermally treated.
However, in the analogous art,  Lallement   teaches a method for transferring a layer of semiconductor by providing a donor substrate that includes a useful layer of a semiconductor material, a confinement structure that includes a confinement layer (abstract), wherein ([0021-0023]) ions are introduced in the donor substrate by immersion of the donor substrate in plasma comprising said ions; ions are introduced in the donor substrate by implantation of said ions; the confinement layer consists of boron-doped silicon,.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lallement‘s a p-type dopant comprising boron is doped in the thin film structure and then thermally treated  into the combination of (Fujii, Berggren and Fujioto) method such that thereafter the combination of ((Fujii, Berggren, Fujioto, and Lallement ) have a process wherein in the forming of the thin film structure, a p-type dopant comprising boron is doped in the thin film structure and then thermally treated, since, this inclusion, will at least, provide a plurality of stacked layers, each stack comprising a useful layer composed of a semiconductor material, and a confinement structure (Lallement [0025]). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20180072569 A1, of record; hereinafter Berggren) in view of Tobisaka; Yuji et al. (US 20160071761 A1; hereinafter Tobisaka ; and FUJIOTO; Yoshiko US 20150340241 A1, of record; hereinafter Fujioto), and in further view of CHANG; Chih-Hang et al. (US 20180148327 A1, of record; hereinafter Chang).
15. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, does not expressly disclose, wherein in the forming of the thin film structure, the thin film structure is etched by using a reaction gas comprising one or more of argon and fluorine-based compounds.
However, it is well known in the art, etching by using a reaction gas comprising one or more of argon and fluorine-based compounds.  For example, Chang (Cited in section III above) teaches ([0028]) the second substrate 202 is removed by a plasma etching process with argon (Ar) gas when the second substrate 202 is made of silicon (Si).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Chang‘s etched by using a reaction gas comprising one or more of argon and fluorine-based compounds for etching process of the combination of (Fujii, Berggren and Fujioto).
The choice of Chang’s etched by using a reaction gas comprising one or more of argon for combination of (Fujii, Berggren and Fujioto) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known process, such as, attaching substrates by a melting bonding, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii; Takamichi et al. (US 20180072569 A1, of record; hereinafter Berggren) in view of Tobisaka; Yuji et al. (US 20160071761 A1; hereinafter Tobisaka ; and FUJIOTO; Yoshiko US 20150340241 A1, of record; hereinafter Fujioto), and in further view of Fujii; Takamichi et al. (US 20110204750 A1,of record; hereinafter Fujii).
16. The combination of (Fujii, Berggren and Fujioto) as applied to the method of claim 12, does not expressly disclose, wherein in the forming of the thin film structure, one selected from the group consisting of aluminum, copper, and tungsten for layer is deposited.
However, in the analogous art, Fujii teaches a method of manufacturing an actuator structure including a structure in which a piezoelectric thin layer is layered on a diaphragm ([0002]), wherein ([0056]) wherein in the forming of the thin film structure, one selected from tungsten is deposited.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate process of Fujii’s Tungsten depositing in the process of the combination of (Fujii, Berggren and Fujioto), since this will, at least, provide a function (such as a piezoelectric (PZT) film required by Fujii
Response to Arguments
Applicant's arguments “Remarks - 09/01/2022 - Applicant Arguments/Remarks Made in an Amendment, have been fully considered, but they are not persuasive because of the following:
Applicant’s amendment of independent claim 3 (and thereby the dependent claims 3-6, 9 and 11-17) changed the scope of the inventions significantly, and necessitated the shift in new grounds of rejection detailed in section I-VI, supra.  The shift in grounds of rejection renders Applicant’s arguments moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
October 2, 2022